UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4692


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY ANTONIO BURLEIGH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cr-00049-HEH-2)


Submitted:   February 13, 2012            Decided:   February 23, 2012


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark H. Bodner, Fairfax, Virginia, for Appellant.      Jamie L.
Mickelson, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry     Antonio        Burleigh          appeals    from      his    convictions

and 545-month sentence entered pursuant to his guilty plea to

carjacking,         in   violation         of    18       U.S.C.    § 2119       (2006)    (Count

Three); possession of a firearm in furtherance of a crime of

violence (carjacking), in violation of 18 U.S.C. § 924(c) (2006)

(Count Four); and possession of a firearm in furtherance of a

crime of violence (robbery), in violation of                              18 U.S.C. § 924(c)

(2006) (Count Six).

               Counsel       has    filed        a       brief    pursuant       to    Anders     v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious         grounds       for     appeal,         but     questioning         whether    the

district court erred in accepting Burleigh’s guilty plea as to

Count    Six       because    the       court    had       dismissed      the    count    against

Burleigh    for       the    predicate          robbery.          The    Government       filed    a

motion    to       dismiss    the       appeal       on    the    basis    of    the     appellate

waiver     contained         in     Burleigh’s             plea     agreement;         Burleigh’s

counsel opposed the motion as premature.                             Although Burleigh was

informed of his right to file a pro se supplemental brief, he

did not do so.

               A    defendant       may    waive          the    right    to    appeal    if    that

waiver is knowing and intelligent.                              United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                              Our independent review of

the   record       leads     us    to     conclude         that    Burleigh      knowingly       and

                                                     2
intelligently waived his right to appeal.                     Because we conclude

that    the   waiver    is    valid    and      enforceable    as    to   Burleigh’s

argument on appeal, we grant the Government’s motion to dismiss.

              In accordance with Anders, we have reviewed the record

in this case and have found no unwaived and meritorious issues

for appeal.       Accordingly, we grant the Government’s motion to

dismiss    and    dismiss     the    appeal.        This    court    requires   that

counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.                        If

the    client    requests     that     a   petition    be    filed,    but   counsel

believes that such a petition would be frivolous, then counsel

may    move      in    this    court       for     leave      to     withdraw    from

representation.        Counsel’s motion must state that a copy thereof

was    served    on   the    client.       We    dispense     with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                            DISMISSED




                                           3